Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Final office action is in response to applicant’s amendments/Remarks received on 8/09/2022.
	
Claim Status:
Amended claims: 1, 3,11-12, and 16-17.
Canceled[previously] claims: 9, 14 and 19.
Pending claims: 1-8, 10-13, 15-18 and 20.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2A) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. (2B) If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.   
Examples of abstract ideas grouping include: (a) Mental processes; (b) Certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People ]; and (c) Mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for computing gain or loss with cryptocurrency transactions.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
storing, …, a plurality of cryptocurrency acquisition transactions in an ascending order of respective transaction timestamps; 
storing a plurality of cryptocurrency disposal transactions in an ascending order of respective transaction timestamps; 
selecting a cryptocurrency disposal transaction of the plurality of cryptocurrency disposal transactions; 
responsive to determining that the selected cryptocurrency disposal transaction represents one of: 
a margin trade, a future trade or an option trade, selecting, from the plurality of cryptocurrency acquisition transactions, a set of cryptocurrency acquisition transactions, such that the amount of selected cryptocurrency acquisition transactions exceeds or is equal to the amount of the selected cryptocurrency disposal transaction, 
wherein the set of cryptocurrency acquisition transactions comprises a first cryptocurrency acquisition transaction and a second cryptocurrency acquisition transaction, 
wherein a timestamp of the first cryptocurrency acquisition transaction is less than or equal to a timestamp of the selected cryptocurrency disposal transaction, and
 wherein a timestamp of the second cryptocurrency acquisition transaction exceeds the timestamp of the selected cryptocurrency disposal transaction; 
storing the set of cryptocurrency acquisition transactions in a double ended-queue;
matching, by traversing the double-ended queue, the selected cryptocurrency disposal transaction with at least a subset of the set of cryptocurrency acquisition transactions;  
37Attorney Ref. No.: 35852.12 (L0010)determining, for each of the matched transactions, a corresponding fiat currency transaction amount; 
…, using the fiat currency transaction amounts, one of: 
a gain associated with the cryptocurrency disposal transaction or a loss associated with the cryptocurrency disposal transaction; and 
generating a tax accounting form reflecting one of: the gain associated with the cryptocurrency disposal transaction or the loss associated with the cryptocurrency disposal transaction; and 
uploading the tax accounting form to …authorized to accept tax form filings.

The claimed method/system/machine simply describes series of steps for computing gain or loss with cryptocurrency transactions.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a computer system, server/processor, and computer network, nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer system/processor, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
	The analysis above applies to all statutory categories of invention including claims 11, and 16. 
	 Furthermore, the dependent claims 2-8, 10, 12-13, 15, 17-18, and 20 do not resolve the issues raised in the independent claims. Claims 2-8, 10, 12-13, 15, 17-18, and 20 are directed towards using cryptocurrency trading-accounting parameters and e-tax form filings; wherein matching the selected cryptocurrency disposal transactions with at least a subset of selected one or more cryptocurrency acquisition transactions further comprises: initializing a running total amount of matched cryptocurrency acquisition transactions; selecting a next acquisition transaction; wherein the fiat currency transaction amount is based on a fiat currency price of a cryptocurrency identified by the transaction, wherein the fiat currency price was effective at a time identified by a timestamp of the transaction., and wherein computing the gain further comprises: summing the fiat currency transaction amounts of the subset of the selected one or more cryptocurrency acquisition transaction and the fiat currency transaction amount of the selected cryptocurrency disposal transaction. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1. 
	Accordingly, the dependent claims 2-8, 10, 12-13, 15, 17-18 and 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Double Patenting

 35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in the public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the right to exclude granted by a patent.  In re Sarett, 327 F.2d 1005, 140 USPQ 474 (CCPA 1964); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); In re White, 405 F.2d 904, 160 USPQ 644 (CCPA 1969); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).

Claims 1-8, 10-13, 15-18 and 20 are rejected under the judicially created doctrine of obviousness-type provisional double patenting as being unpatentable over claims 1-20 of US Patent Application #16/544,576. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite means or steps that are substantially the same and that would have been obvious to one of ordinary skill in the art.
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.   
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(b) would overcome an actual or provisional rejection on a non-statutory double patenting ground provided the conflicting patent is shown to be commonly owned with this application.  See 37 CFR 1.78(d).


Response to Arguments

Applicant's arguments filed on 8/09/2022 with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  
However, the 35 USC 101 rejection and the Double Patenting rejection are maintained.
Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on May 11, 2022. 
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” and noted PEG-2019 with court case analogy of EnFish

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG>Step 2A-Prong 1 & Prong 2-Step-2B].
Instant claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014); Under Alice. 

Applicant’s REMARKS:
1. Double Patenting Rejection: Applicant respectfully requests that the double-patenting rejections be held in abeyance until allowable subject matter is identified…[Noted].

2. Rejections under 35 U.S.C. § 101:
Step-1 & 2A:
Applicant argues [Remarks page 11] that, “…With respect to the first step of the subject matter eligibility analysis, the Federal Circuit explained: 
The first step in the Alice inquiry ... asks whether the focus of the claims is one the specific asserted improvement in computer capabilities, or instead, on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. Enfish v Microsoft, 822 F.3d 1327, 1335 (Fed. Cir. 2016). 
In Enfish, the Federal Circuit found that "the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity." Id., at 1336. 
The Federal Circuit noted: [O]ur conclusion that the claims are directed to an improvement of an existing technology is bolstered by the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Id., at 1337. 
Here, the Specification explains that the claimed invention improves the efficiency of computations. See Specification, at ¶0043. 
Thus, the instant claims are not simply directed to any form of computing gain and loss associated with cryptocurrency transactions, but instead recite a very specific method of computing gain and loss associated with cryptocurrency transactions, which is significantly more efficient than most common methods. 
Therefore, similarly to the claims at issue in Enfish, the present claims are directed to an improvement in computer functionality itself, rather than to other tasks for which a generic computer can be used in its ordinary capacity. Accordingly, all claims satisfy step 2A of the Alice Mayo analysis and thus are directed to patentable subject matter. 

In response; Examiner Disagrees:
	Under Step (1): In the instant case, the claims are directed towards a method for deriving financial information which contains the steps of 
	storing, matching, determining, computing and generating a tax accounting form to accept tax form filings. 
The claim recites a series of steps and, therefore, is a process. 

	Under Step (2A) Prong 1: A method for deriving financial information from currency transactions is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage  interactions between people including  rules or instructions). As such, the claims include an abstract idea. The specific limitations of the invention are identified to encompass the abstract idea include: (Storing a plurality of cryptocurrency transactions in a double-ended queue… matching, determining, computing fiat currency transaction amounts and generating a tax accounting form to accept tax form filings) As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage interactions between people including  rules or instructions). 

	Under Step (2A) Prong 2: “…”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of 
	storing a plurality of cryptocurrency transactions in a double-ended queue… matching, determining, computing fiat currency transaction amounts and generating a tax accounting form to accept tax form filings, do not apply, rely on, or use the judicial  (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “ Storing a plurality of cryptocurrency transactions in a double-ended queue… matching, determining, computing fiat currency transaction amounts and generating a tax accounting form to accept tax form filings”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0102-3]: processor, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.

Moreover, Applicant’s citation of EnFish is non-persuasive because the claims at issue in EnFish are readily distinguishable over the instant claims. In Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit reversed the district court's decision and deemed the discussed claims as patent-eligible stating, "the district court oversimplified the self-referential component of the claims and downplayed the invention's benefits" and decision… that "the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory" which is "directed to a specific implementation of a solution to a problem in the software arts."  In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. See also details in re TLI Communication LLC.

Step-2B:
Applicant argues [Remarks page-12] that, “…Furthermore, irrespectively of the outcome of the Step 2A of the Alice Mayo analysis, the present claims, as amended herein, are believed to satisfy at least step 2B of the Alice Mayo analysis. … …”
In response; Examiner Disagrees:
Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., server/processor, instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Regan (US 2014/0180883 A1) discloses method for providing a Tax Services in a Network-based Tax Architecture.
Allen (US 2015/0220928 A1) discloses Platform for The Purchase and Sale of Digital Currency.
SHIM et al (WO 2019112095 A1) discloses Method for Providing Real Estate Transaction Service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




      /HATEM M ALI/
Examiner, Art Unit 3691
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698